14‐1714 
Segarra v. Federal Reserve Bank of N.Y.  
 
                      UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                                              
                                                
                                 August Term, 2014 
 
            (Submitted: April 20, 2015          Decided: September 23, 2015) 
                                               
                                 Docket No. 14‐1714 
                                               
                                               
                              CARMEN M. SEGARRA, 
 
                                                              Plaintiff‐Appellant, 
 
 
                                           ‐v.‐ 
 
 
      THE FEDERAL RESERVE BANK OF NEW YORK, MICHAEL SILVA, 
                       MICHAEL KOH, JOHNATHON KIM, 
 
                                                              Defendants‐Appellees. 
                                    
 
 
Before: KEARSE, PARKER, and WESLEY, Circuit Judges.            
 
 
      Plaintiff‐Appellant Carmen Segarra filed this whistleblower suit against 
her former employer, the Federal Reserve Bank of New York (“FRBNY”), and 
three of its employees.  The United States District Court for the Southern District 
of New York dismissed the suit by memorandum‐opinion dated April 23, 2014, 
and order dated April 24, 2014.  The district court determined, inter alia, that 
Segarra could not maintain claims against FRBNY’s employees under the 
banking agency whistleblower protection statute, 12 U.S.C. § 1831j(a)(2).  
      We AFFIRM.  Judge Kearse concurs in result only in a separate opinion. 
Segarra’s other arguments are addressed in a summary order filed 
simultaneously with this opinion. 
       
 
             Linda J. Stengle, Stengle Law, Boyertown, PA, for Plaintiff‐Appellant. 
              
             Thomas C. Baxter, Jr., David Gross, Thomas M. Noone, Federal 
             Reserve Bank of New York, New York, NY, for Defendants‐Appellees 
             The Federal Reserve Bank of New York, Michael Koh, and Johnathon Kim.  
              
             Richard F. Hans, DLA Piper LLP, New York, NY, for Defendant‐
             Appellee Michael Silva. 
              
              
PER CURIAM: 

       Plaintiff‐Appellant Carmen Segarra filed this whistleblower suit against 

her former employer, the Federal Reserve Bank of New York (“FRBNY”), and 

three of its employees.  The United States District Court for the Southern District 

of New York (Abrams, J.) dismissed the suit by memorandum‐opinion dated 

April 23, 2014, and order dated April 24, 2014.  The district court determined, 

inter alia, that Segarra could not maintain claims against FRBNY’s employees 

under the banking agency whistleblower protection statute, 12 U.S.C. § 

1831j(a)(2).   




                                         2 
              For the reasons stated below, the judgment of the district court is 

AFFIRMED. 


                                                               BACKGROUND1 

              On October 31, 2011, the Federal Reserve Bank of New York (“FRBNY”) 

hired Carmen Segarra as a Senior Bank Examiner.  FRBNY is one of twelve banks 

that, along with a Board of Governors, make up the Federal Reserve System.  

One of FRBNY’s major responsibilities is to evaluate the “‘soundness’ of banking 

organizations by assessing an ‘organization’s risk‐management systems, 

financial condition, and compliance with applicable banking laws and 

regulations.’”  Spec. App. 2 (quoting Compl. ¶ 26).  Segarra’s first assignment 

was to examine the Legal and Compliance division of Goldman Sachs; in 

particular, her examination focused on Goldman Sachs’s conflict of interest 

policy and three financial transactions in which the firm had been involved that 

had received unfavorable media attention.  She claims that her examination was 

hindered by three FRBNY employees: Michael Silva, Michael Koh, and 

Johnathon Kim.  Silva was a relationship manager between FRBNY and 

Goldman Sachs.  Silva’s deputy, Koh, was “embedded on site” at Goldman 


                                                            
1    Unless otherwise noted, the facts are taken from Segarra’s First Amended Complaint.   

                                                                    3 
Sachs.  Joint App. 7.6.  Kim worked as the Supervising Officer of the Legal and 

Compliance Risk Team, and he supervised Segarra during the relevant time 

period.   

       On November 1, 2011, Kim instructed Segarra to use a document 

distributed by the Board of Governors as the basis for her examination of 

Goldman Sachs’s conflict of interest policy.  The document entitled “Complex 

Risk Management Programs and Oversight at Large Banking Organizations with 

Complex Compliance Profiles” (hereinafter “SR 08‐08”) notes that 

“[o]rganizations supervised by the Federal Reserve . . . should have effective 

compliance risk management programs[,]” Joint App. at 7.10 (internal quotation 

marks omitted).   Segarra’s complaint alleges that Goldman Sachs did not 

provide her with all the documents necessary to evaluate its risk management 

program and that its employees disclosed to her that it had no firm‐wide conflict 

of interest policy.  She contends that Silva expressed serious concerns that 

Goldman Sachs would “explode” if consumers and clients learned of its utter 

lack of a compliant conflict of interest policy.  Joint App. 7.14 (internal quotation 

marks omitted).   Segarra further claims that Kim and FRBNY failed to ensure 

that her examination was unimpeded by other FRBNY employees.   




                                          4 
       On March 21, 2012, toward the end of Segarra’s examination, she reported 

to FRBNY’s Legal and Compliance Risk Team, that Goldman Sachs did not have 

a firm‐wide conflict of interest policy that complied with SR 08‐08.  Kim attended 

that meeting.  She alleges that members of the Legal and Compliance Risk Team 

agreed that Segarra’s finding should be included in FRBNY’s annual 

examination letter to Goldman Sachs.  However, on May 15, 2012, Silva and Koh 

allegedly met with Segarra and “attempted to force her to change the findings of 

her examination of Goldman.”  Joint App. 7.27.  FRBNY fired Segarra on May 23, 

2012.   

       On October 10, 2013, Segarra filed this suit against FRBNY, Silva, Koh, and 

Kim.  She submitted the First Amended Complaint on December 4, 2013.  

Segarra’s sole federal claim was brought pursuant to the banking agency 

whistleblower protection statute, 12 U.S.C. § 1831j(a)(2).  All Defendants moved 

to dismiss; in relevant part, Silva, Koh, and Kim (the “Individual Defendants”) 

argued that they were not within the statute’s reach of individuals subject to 

liability.  The district court granted Defendants’ motion to dismiss, dismissing all 

of Segarra’s claims.  The court concluded that Silva, Koh, and Kim were not 




                                         5 
subject to liability under § 1831j(a)(2) and declined to exercise supplemental 

jurisdiction over Segarra’s state law claims.   


                                                               DISCUSSION 

              We review de novo the district court’s decision to dismiss under Federal 

Rule of Civil Procedure 12(b)(6).  DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 110 

(2d Cir. 2010).  “In doing so, we are constrained to accept all factual allegations as 

true, and draw all reasonable inferences in the plaintiff’s favor.”  Id. at 110–11 

(internal quotation marks and alterations omitted).  “When there are well‐

pleaded factual allegations, a court should assume their veracity and then 

determine whether they plausibly give rise to an entitlement to relief.”  Ashcroft 

v. Iqbal, 556 U.S. 662, 679 (2009).  “A claim has facial plausibility when the 

plaintiff pleads factual content that allows the court to draw the reasonable 

inference that the defendant is liable for the misconduct alleged.”  Id. at 678. 

              Segarra argues that the Individual Defendants are subject to liability under 

§ 1831j(a)(2).2  She submits that Silva, Koh, and Kim fall within the statute’s 

purview because they indirectly performed a service for the Federal Deposit 


                                                            
2 The summary order filed simultaneously with this opinion addresses Segarra’s 
primary contention on appeal that the district court erred by dismissing her complaint 
against FRBNY. 

                                                                   6 
Insurance Corporation (FDIC), as evinced by Silva’s expression of concern that 

Goldman Sachs’s customers would withdraw money from the firm if they knew 

it did not have a firm‐wide conflict of interest policy.  [Id.]  The Individual 

Defendants respond that the statutory text upon which Segarra relies only 

reaches FDIC contractors—and Segarra does not plausibly allege that they are 

FDIC contractors.   

      In relevant part, the banking agency whistleblower statute provides: 

      No  Federal  banking  agency,  Federal  home  loan  bank,  Federal 
      reserve  bank,  or  any  person  who  is  performing,  directly  or 
      indirectly,  any  function  or  service  on  behalf  of  the  [FDIC]  may 
      discharge  or  otherwise  discriminate  against  any  employee  with 
      respect  to  compensation,  terms,  conditions,  or  privileges  of 
      employment  because  the  employee  (or  any  person  acting  pursuant 
      to  the  request  of  the  employee)  provided  information  to  any  such 
      agency  or  bank  or  to  the  Attorney  General  regarding  any  possible 
      violation  of  any  law  or  regulation,  gross  mismanagement,  a  gross 
      waste  of  funds,  an  abuse  of  authority,  or  a  substantial  and  specific 
      danger to public health or safety by‐‐ 
       
          (A) any depository institution or any such bank or agency; 
          (B)  any  director,  officer,  or  employee  of  any  depository 
          institution or any such bank; 
          (C)  any  officer  or  employee  of  the  agency  which  employs  such 
          employee; or 
          (D)  the  person,  or  any  officer  or  employee  of  the  person,  who 
          employs such employee. 
           




                                             7 
12 U.S.C. § 1831j(a)(2); see id. at § 1811.  This statute “was enacted as part of the 

Financial Institutions Reform, Recovery and Enforcement Act of 1989, and 

generally provides broad protection to whistleblowers.”  Hicks v. Resolution Trust 

Corp., 970 F.2d 378, 383 (7th Cir. 1992).   

      If an individual is subject to liability under this statute, he or she must be 

“[a] person who is performing, directly or indirectly, [a] function or service on 

behalf of the [FDIC].”  12 U.S.C. § 1831j(a)(2).  A plain reading of this language 

reveals that Congress focused liability on those who work, either directly or 

indirectly, for the FDIC.  As this Court has alluded to in a prior case, the term 

“on behalf of” is used to link persons and entities together.  See Vt. Right to Life 

Comm., Inc. v. Sorrell, 758 F.3d 118, 129–30 (2d Cir. 2014).  Congress’s use of the 

phrase “performing . . . [a] function or service,” indicates that the link between 

the FDIC and the individual liable under this statute must be more than mere 

gratuitous concern about the FDIC.  Thus, the question before us is whether 

Segarra’s allegations create a plausible and sufficient link between the Individual 

Defendants and the FDIC.  They do not. 

      In an effort to bring her claim within the statute’s text, Segarra argues that 

the district court should have inferred that the Individual Defendants are subject 




                                               8 
to liability because the FDIC may benefit in some way from FRBNY’s 

investigation of Goldman Sachs; she also alleges that “Silva expressed alarm 

about the implications of [the firm’s] failure to properly manage conflicts of 

interest” and stated that FRBNY “possessed information about Goldman that 

could cause Goldman to ‘explode.’”  Joint App. at 7.14 (internal quotation marks 

omitted) [¶ 57].  Segarra’s attempt to bring the Individual Defendants within the 

statute’s ambit is entirely speculative, meritless, and frankly quite silly.  Neither 

sharing an interest in the financial well‐being of a company nor sharing 

information about that company leads to a reasonable inference that the 

Individual Defendants, all of whom were FRBNY employees, were performing 

services for the FDIC.3  Segarra’s allegations fall far short of plausibly showing 

that the Individual Defendants were performing a service on behalf of the FDIC, 

as required under the whistleblower protection statute.4    

               

               

                                                            
3 Because this case does not require that we rigidly define the subset of individuals that 
face liability under this statute, we save those difficult questions for another day. 
4 Our interpretation of the statute’s text is also supported by the legislative history: 

“This section amends [§ 1831j(a)(2)] of the [Federal Deposit Insurance] Act by including 
FDIC contractors in the whistleblower protections of such section.”  H.R. Rep. No. 103‐
103(I), at 36 (1993), reprinted in 1993 U.S.C.C.A.N. 3040, 3052; see also Resolution Trust 
Corporation Completion Act, Pub. L. No. 103‐204, 107 Stat. 2369 (1993) (Sec. 21).   

                                                               9 
                                CONCLUSION 

      For the foregoing reasons and for the reasons stated in the simultaneously 

filed summary order, the judgment of the district court is AFFIRMED. 




                                       10 
Segarra v.
Federal Reserve
Bank of N.Y.,
No. 14-1714



       1          KEARSE, Circuit Judge, concurring:

       2                       I concur in the result.